June 9, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                     BENJAMIN K. SANCHEZ, Appellant

NO. 14-13-00272-CV                          V.

  DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE FOR
    SOUNDVIEW HOME LOAN TRUST 2006-OPT4, ASSET-BACKED
  CERTIFICATES, SERIES 2006-OPT4, HOMEWARD RESIDENTIAL, INC.
  F/K/A AMERICAN HOME MORTGAGE SERVICING, INC., AND REAL
                TIME RESOLUTIONS, INC., Appellees
                 ________________________________

       This cause, an appeal from the judgment in favor of appellees, Deutsche
Bank National Trust Company, as Trustee for Soundview Home Loan Trust 2006-
OPT4, Asset-Backed Certificates, Series 2006-OPT4, Homeward Residential, Inc.
f/k/a American Home Mortgage Servicing, Inc., and Real Time Resolutions, Inc.,
signed, January 8, 2013, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

      We further order this decision certified below for observance.